People v Brunker (2018 NY Slip Op 01511)





People v Brunker


2018 NY Slip Op 01511


Decided on March 8, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 8, 2018

108174

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vELVIN E. BRUNKER JR., Appellant.

Calendar Date: January 23, 2018

Before: Egan Jr., J.P., Lynch, Devine, Aarons and Pritzker, JJ.


Kevin A. Jones, Ithaca, for appellant.
Weeden A. Wetmore, District Attorney, Elmira (Sophie J. Marmor of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Chemung County (Rich Jr., J.), rendered August 15, 2014, convicting defendant upon his plea of guilty of the crime of forgery in the second degree.
In satisfaction of a 37-count indictment, defendant pleaded guilty to forgery in the second degree. County Court sentenced defendant, in accordance with the plea agreement, to a prison term of 2 to 6 years and imposed restitution. Defendant appeals.
We are unpersuaded by defendant's sole contention on appeal that the sentence imposed was harsh and excessive. Given defendant's extensive criminal history spanning 20 years across multiple jurisdictions, we find no abuse of discretion or the existence of any extraordinary circumstances warranting a reduction of the agreed-upon sentence in the interest of justice
(see People v Gillespie, 125 AD3d 1017, 1018 [2015]; People v Mulligan-Moore, 112 AD3d 1154, 1155 [2013]).
Egan Jr., J.P., Lynch, Devine, Aarons and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed.